Document Code: CMBC0HT031 (Corporate 2007)


Contract of Integrated Credit Line
(Applicable to corporate)


Code: Gong Shou Xin Zi 99212011294592






Prepared by: China Minsheng Banking Inc.








 
 

--------------------------------------------------------------------------------

 




Contract of Integrated Credit Line
 
Credit Line Applicant: Tianjin Seashore New District Shisheng Business Trading
Group Co., Ltd (hereafter referred to as “Party A”)

Address: Suite 11-102, 9 Tengfei Road, Tianjin Economic & Technology Development
Zone
Post code:
Legal representative: Cheng Weihong
Telephone: 27117398
Fax:
Deposit bank: Tianjin Haihe Branch of Minsheng Bank
Account number: 2106014170001753




 
Credit Line granted by: Tianjin Branch of China Minsheng Banking Inc. (hereafter
referred to as “Party B”)

Address: Xinda Plaza, 188 Jiefang Beilu Road, Heping District, Tianjin
Post code: 300042
Legal representative: Wei Hong
Telephone: 022-23315222
Fax: 022-23193965


In compliance with all relevant provisions of the Law on Contract and the Law on
Commercial Banks of the People’s Republic of China, Party A and Party B, on the
principle of honest and equality, have agreed to enter into this Contract, which
is binding on both of them.


Chapter I  Amount of Credit Line and Classification
Article 1 Party A is entitled, within the term of the credit line provided in
this Contract, to apply to Party B for using a maximum amount of credit line of
RMB EIGHTY MILLION ONLY.
The credit line provided in this Contract shall be used by Party A exclusively.
Article 2  The maximum credit line provided in this Contract may be used for:
 
l
Opening of letter of credit (L/C); and

 
l
Documentary credit for import business.

Chapter II  Term of the Credit Line
Article 3 The maximum amount of credit line provided in Article 1 of this
Contract shall remain effective for a period of one year, from April 29, 2011
until April 29, 2012.
Article 4  Party B is entitled to review the use of the credit line under this
Contract from time to time. Should any of the circumstances specified in Chapter
VII of this Contract occur, Party B shall be entitled to make adjustment to the
term of the credit line.
Chapter III  Guarantee
Article 5 For the purpose that debt arise from this Contract can be indemnified,
the document specified below shall be incorporated into this Contract:
l
the Maximum Guarantee Contract entered into by and between Tianjin Yingshijie
International Logistics Co., Ltd, Tianjin Binhai International Auto Mall Co.,
Ltd and Party B, coded respectively as Gong Gao Bao Zi 99212011294487 and Gong
Gao Bao Zi 99212011294486; and

l
the Maximum Individual Guarantee Contract entered into by and between Cheng
Weihong, Tong Shiping and Party B, coded respectively as Ge Gao Bao Zi
99212011294485 and Ge Gao Bao Zi 99212011294482.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Article 6 For any particular credit business under this Contract, Party B is
entitled to require Party A to provide guarantee other than those specified in
Article 5 above.


Chapter IV  Use of the Credit Line
 
Article 7  Within the term and the maximum amount of the credit line provided in
this Contract, Party A may choose to use it in one or more than one batches.
Once Party B reviews Party A’s request and considers it in compliance with this
Contract, it shall enter into a particular contract or agreement (hereafter the
“Particular Business Contract”) for each credit line business.
 
Article 8  At any time within the term of the Credit Line, the accumulated
balance of the amount used by Party A (the accumulated amounts in use, not paid
back) shall not exceed the maximum amount of the Credit Line. Within the Term,
Party A may re-apply to use the amount paid back; and the unused amount shall
become invalid when the Term expires.
 
Within the Term, should Party A fail to perform its obligations stated in this
Contract or any Particular Business Contract, Party B is entitled to cease the
use of remained amount of the Credit Line by Party A.
 
Article 9  Party A must make its application for use of the Credit Line within
the Term Agreed in Article 3 of this Contract, which means the date starting to
use the particular amount under the Credit Line shall not be late than the
expiry date of the Term. In case that the Term is adjusted, the expiry date of
the Term shall be new date after such adjustment.
 
Article 10  Once this Contract is made effective, Party A must satisfy the
following conditions while applying for use of amount under this Contract,
otherwise Party B is entitled to reject Party A’s application:
 
10.1 Party A provides to Party B (on its request) with the following document,
including but not limited to: business license in good standing, organization
code, tax registration, corporate charter in effectiveness, original and photo
copy of identification document of legal representative;
 
10.2 Related guarantee required under this Contract in exist and effectiveness;
 
10.3 Party A has not been and is not involved in any contractual breach, or
involved in contractual breach but is capable to proof a settlement satisfactory
to Party B, or forgiven by Party B;
 
10.4 All commitments made by Party A in Chapter V of this Contract remain good
standing until credit loan is granted;
 
10.5 By the time of applying for credit loan, Party A’s financial conditions are
basically the same as those when this Contract is entered into without any
material negative change.
 
Article 11  The expenses for document, letter of guarantee and trade financing
chargeable by Party B, and the documentary discount rate, interest rate and
exchange rate for documentary credit under this Contract shall be defined by
both parties for each particular business contract.
 
Article 12  For the variance between the particular business contract entered
into by the parties and this Contract, the former shall prevail.
 
Chapter V  Commitment of Party A
 
Article 13  Party A’s use of the Credit Line shall comply with all related laws,
provisions of this Contract and those of particular business contract; Party B
is entitled to review performance of particular business contract at any time.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 14 During the period that the Credit Line is used (from the date when
this Contract is entered into until the date when all debts to Party B are
cleared), Party A shall, on request of and to Party B, provide its true
financial reports, all the numbers of its deposit banks and balance of its
savings and loans.
 
Article 15 Should Party A offers guarantee for debt of others, is shall inform
Party B in advance, and such offer shall not impact performance of particular
business contract it has entered into with Party B.
 
Article 16 During the period that all or any portion of the Credit Line is used,
Party A shall inform Party B 30 days prior to any of the following circumstances
occurs: reorganizing asset by merging, acquisition, taking over and disjunction;
modifying management power by contracting or leasing; modifying organization or
operation mode; or disposing of important assets by selling or transferring, or
modifying its share rights or making importing investment. Before any of such
circumstances occurs, Party A shall settle debts to Party B earlier on request
of Party B or specify the consequent settlement responsibilities.
 
Article 17  Party A shall immediately inform Party B in writing of any event
that may constitute a threat to its routine operation, or to the repayment
capability under this Contract (including but not limited to those specified in
10.3 of this Contract above).
 
Article 18  Should there be any change to the address of Party A’s legal
representative, address of its office, increase or decrease of registered
capital, or personnel change to the legal representative or other officers,
Party A shall inform Party B of such change within 7 days;
 
Article 19  Party A shall promptly pay the capital and relevant expenses for
particular business occurred under this Contract.
 
Article 20  For the documentary credit and opening L/C business under this
Contract, Party A hereby guarantees to comply with the latest version of UCP600,
ICC Uniform Rules for Collections and other international practices without harm
and damage to credibility and benefit of Party B arising from commercial
dispute.
 
Chapter VI  Commitment of Party B
 
Article 21  In case that Party A’s application for using amount under the Credit
Line is in compliance with requirements stated in this Contract, Party B shall
approve such application and enter into particular business contract.
 
Article 22  Apart from the circumstance stated in Chapter VII of this Contract,
Party B shall not make adjustment to the Term and the maximum amount of the
Credit Line unbeneficial to Party A.
 
Chapter VII  Adjustment to Credit Line and Accelerated Expiration
 
Article 23 During performance of this Contract, in case of any of the
circumstances set forth below, Party B is entitled to adjust or cancel the
amount of the Credit Line, and demand earlier payment of all debts withdrawn by
Party A under this Contract:
 
23.1 Party A’s operation is deteriorating or is already in operational
difficulty;
 
23.2 significant change occurs to the market in which Party A is operating;
 
23.3 material adjustment in relevant state policies;
 
23.4 breach by Party A of contract or agreement or unilateral commitment or
guarantee to which Party A is a party, breach conduct by Party A to other debt,
or Party A’s other debt has been or may be declared accelerated expiration;
 
 
 

--------------------------------------------------------------------------------

 
 
23.5 the bonding capacity of guarantor under this Contract is apparently
insufficient, or the guarantor is in breach of its guarantee contract, or any
obligation set by any commitment made by the guarantor or mortgage provided
under this Contract damaged or value apparently lessened, and Party A fails to
provide new guarantee on request of Party B;
 
23.6 during the term of this Contract, Party A or its conducts expressly
demonstrate that it fails or will not perform its obligation under this Contract
or any particular business contract or other commitment made by Party A;
 
23.7 Party A provide to Party B with false important-fact-hidden balance sheet,
income statement or other important information; or Party A refuse surveillance
by Party b over its use of the credit line, its operation, production and
financial conducts;
 
23.8 Party A transfers its assets, withdraws capital, welsh of its debts or
other behavior that may harm Party B’s benefits;
 
23.9 significant change occurs to Party A’s financial condition, or Party A is
involved in proceeding, arbitration, administrative penalty that may negatively
impact its performance of this Contract.
 
23.10 other circumstance that may result in Party A’s loss or possible loss of
performance capability;
 
23.11 Party A breaks any commitments made in Chapter V of this Contract, or
fails to perform any obligation under this Contract or particular business
contract.
 
Chapter VIII  Effectiveness of the Contract
 
Article 24 This Contract shall take effectiveness with signatures of the legal
representatives or its authorized person and the official seals of both parties.
 
Chapter XI  Settlement of Dispute
 
Article 25 All disputes arise from and related to the Contract and/or particular
business contract shall be governed by court at the place where Party B is
located, excluding those particular business contract in which jurisdiction is
expressly specified.
 
Chapter X  Miscellaneous
 
Article 26 Each particular business contract entered by and between the two
parties based on this Contract shall constitute an integrated portion of this
Contract.
 
Article 27 This Contract is made in three copies, each of the equivalent
validity and respectively held by Party A, Party B and the Guarantor.
 
Article 28 Before this Contract is entered into, Party B has made to Party A a
detailed illustration and interpretation of all the provisions therein, leaving
no question to any of such provisions; in addition, Party A and B have obtained
precise understanding about their rights and obligations herein, as well as
limit of their responsibilities and waiver clauses.
 
Article 29  Others
 
Article 30  The credit line granted to Party A and/or its subsidiaries as per
Integrated Contract of Credit Line already made between the parties or other
contract(s) (the “Previous Credit Line Contract”) before this Contract may
continue their performance as per such previous credit line contract and
relevant particular business contract, however the balance not settled under
such previous credit line contract shall be transferred to the maximum amount
provided in Article 1 of this Contract.


 
 

--------------------------------------------------------------------------------

 
This Contract is made be Party A and Party B in Tianjin.
Party A: Tianjin Seashore New District Shisheng Business Trading Group Co., Ltd
Legal representative (authorized): Cheng Weihong
Date: 29 April, 2011




Party B: Tianjin Branch of China Minsheng Banking Corp.
Legal representative (authorized):
Date: 29 April, 2011

























